Citation Nr: 0734352	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-25 314	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for non-Hodgkin's lymphoma and any associated residuals.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a neurological 
disorder - including seizures, secondary to the service-
connected non-Hodgkin's lymphoma.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

As support for his claims, the veteran and his wife provided 
testimony at a video conference hearing in July 2007 before 
the undersigned Veterans Law Judge.

The Board is remanding the TDIU claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  The Board, however, 
is going ahead and deciding the remaining claims for a 
higher rating for the non-Hodgkin's lymphoma and for service 
connection for a neurological disorder purportedly related to 
it.




FINDINGS OF FACT

1.  The veteran's non-Hodgkin's lymphoma is inactive, without 
recurrence or metastasis (spreading); there is no current 
treatment for any confirmed residuals of the disease, and 
blood tests show his hemoglobin is not 8 gm/ml or less.

2.  An unappealed February 2005 rating decision denied 
service connection for a neurological condition secondary to 
the non-Hodgkin's lymphoma, concluding there was no 
correlation between these conditions or any of his other 
service-connected disabilities.

3.  The additional evidence received since that February 2005 
rating decision does not relate to an unestablished fact 
necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher 
than 10 percent for the 
non-Hodgkin's lymphoma.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 3.321(b)(1), 3.400, 4.1-4.14, 4.4, 4.40, 
4.45, 4.59, 4.118, Diagnostic Codes 7700, 7715 (2007). 

2.  The February 2005 rating decision that denied service 
connection for a neurological condition secondary to the non-
Hodgkin's lymphoma is final.  38 U.S.C.A. § 7105 (West Supp. 
2005); 38 C.F.R. §§ 20.302, 20.1103 (2007).

3.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. §§ 5107, 
5108 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.156, 3.159 
(2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters from the RO in March and May 2005, June 2006, and 
June 2007 (1) informed the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claims; (2) informed him about the information and evidence 
that VA will seek to provide; (3) informed him about the 
information and evidence he is expected to provide; and (4) 
requested him to provide any evidence in his possession that 
pertains to the claims, or something to the effect that he 
should "give us everything you've got pertaining to your 
claims."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court 
of Appeals for Veterans Claims (Court) held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen a previously denied - and unappealed, 
claim, and must notify the claimant of the evidence and 
information necessary to establish entitlement to service 
connection (in the event the claim is reopened).  In further 
discussion, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  The Court further stated that the 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  VA's Office 
of General Counsel issued informal guidance interpreting Kent 
as requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 
(June 14, 2006).

Of the several letters sent, the June 2006 letter in 
particular provided the type of notice required by Kent.

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The June 2007 letter provided this Dingess notice, including 
as it pertains to the downstream disability rating and 
effective date elements of the veteran's claims.

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See, too, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (determining the Board had erred by relying on various 
post-decisional documents for concluding that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but finding nonetheless that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless)



If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  In 
addition, VA afforded the veteran appropriate compensation 
examinations to determine the cause and severity of his 
disabilities.  Accordingly, the Board finds that no further 
assistance is necessary to meet the requirements of the VCAA 
or Court.

I.  Non-Hodgkin's Lymphoma

VA determines disability ratings by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA outpatient treatment records show the veteran received a 
diagnosis of 
non-Hodgkin's lymphoma in December 2000 based on the results 
of a left cervical lymph node biopsy.  In a February 2001 
decision, the RO granted service connection for this 
condition and assigned an initial 100 percent rating with a 
retroactive effective date of December 12, 2000.  In a 
February 2005 decision, the RO decreased the rating to 10 
percent prospectively effective May 1, 2005.  The veteran 
wants a higher rating.



Where the particular disability for which the veteran has 
been service connected is not listed in the Rating Schedule, 
it may be rated by analogy to a closely related disease in 
which not only the functions affected, but also the 
anatomical location and symptomatology are closely analogous.  
See 38 C.F.R. §§ 4.20, 4.27.  See also Lendenmann v. 
Principi, 3 Vet. App. 345, 349- 350 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
veteran's service-connected 
non- Hodgkin's lymphoma is rated as 10-percent disabling 
under 38 C.F.R. § 4.117, Diagnostic Codes 7715-7700.

Non-Hodgkin's lymphoma with active disease or during a 
treatment phase warrants a 100 percent evaluation.  The 100 
percent rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by VA examination.  If there has been no local 
recurrence or metastasis, then a rating shall be based on 
residuals.  38 C.F.R. § 4.117, Diagnostic Code 7715.

Diagnostic Code 7715 contains a temporal element for 
continuance of a 100 percent rating for non-Hodgkin's 
lymphoma.  Therefore, the RO's action was not a 
"rating reduction" as that term is commonly understood.  See 
Rossiello v. Principi, 3 Vet. App. 430 (1992) (where the 
Court found that a 100 percent rating for mesothelioma ceased 
to exist by operation of law because the applicable 
diagnostic code involved contained a temporal element for 
that 100 percent rating).

The Court in Rossiello distinguished the case of Dofflemyer 
v. Derwinski, 2 Vet. App. 277 (1992), where the rating for a 
psychiatric condition was reduced from 100 to 10 percent.  
The Court pointed out that the diagnostic code in Dofflemyer 
did not contain a temporal element and the disability rating 
had been improperly reduced because VA had not followed its 
specific regulations pertaining to rating reductions in such 
a situation - insofar as procedural due process notice and 
opportunity to be heard, including to have a hearing and 
submit medical or other evidence showing a reduction would be 
inappropriate.

Under Diagnostic Code 7700 for anemia, hemoglobin of 
10gm/100ml or less with findings such as weakness, easy 
fatigability or headaches warrants a 10 percent disability 
rating.  VA assigns a 30 percent disability rating when there 
is hemoglobin of 8gm/100ml or less with findings such as 
weakness, easy fatigability, headaches, lightheadedness, or 
shortness of breath. VA assigns a 70 percent disability 
rating when hemoglobin is 7gm/100 ml or less and there are 
findings such as dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute) or syncope (three 
episodes in the last six months).  Finally, VA assigns a 100 
percent rating when hemoglobin is 5gm/100ml or less and there 
are findings such as high output congestive hear failure or 
dyspnea at rest.  38 C.F.R. § 4.71a, Diagnostic Code 7700.

In this particular case at hand, as mentioned, Diagnostic 
Code 7715 for 
non-Hodgkin's lymphoma contains a temporal element permitting 
a reduction in the initial 100 percent rating if as a result 
of treating the condition there is no longer any active 
disease.  That is to say, there no recurrence or metastasis 
(spreading) of the cancer; it is in remission.  Consequently, 
the correct issue on appeal is entitlement to a disability 
rating higher than 10 percent for any associated residuals of 
the 
non-Hodgkin's lymphoma because, in essence, the rating 
reduction from 100 to 10 percent was procedural in nature and 
by operation of law.  The provisions of 38 C.F.R. §§ 3.343 
and 3.344 (2006), referable to rating reductions and 
terminations of 100 percent ratings, are not applicable in 
this case.  The Board only has to determine if the procedural 
requirements of 38 C.F.R. § 3.105(e) were met and if the 
reduction was by operation of law.

In this regard, the Board finds that the RO satisfied the due 
process notification requirements under 38 C.F.R. § 3.105(e).  
Specifically, after the proposed reduction in August 2004, 
the veteran was given 60 days to present additional evidence 
and was notified at his address of record.  Subsequently, the 
final rating action was issued in February 2005 and the 100 
percent initial rating reduced to 10 percent.  The effective 
date of the reduction, May 1, 2005, was the first day of the 
month after expiration of the 60-day period from the date of 
notice of the final rating action as set for in the 
applicable VA regulation.  See 38 C.F.R. § 3.105(e).

With regards to maintaining the prior 100 percent rating, the 
medical evidence of record clearly reveals the veteran's non-
Hodgkin's lymphoma has been in remission since August 2004.  
Keep in mind, he first received this diagnosis in December 
2000, after which he underwent surgery and then received 
chemotherapy.  Clinical findings, including CT scan results 
from June 2005, showed no evidence of active lymphoma.  
Although there was prebronchial thickening of chest CT scan, 
there were no pulmonary symptoms suggesting this was due to 
the non-Hodgkin's lymphoma.  In addition, there is no 
evidence in the reports of current treatment of any confirmed 
residuals of the disease.  The Board emphasizes the RO 
correctly provided the veteran with a mandatory VA 
examination in November 2004, over six months after 
discontinuance of treatment for his lymphoma per the 
provisions of Diagnostic Code 7715.  Given the improvement in 
his condition, he no longer meets the requirements for a 100 
percent rating under DC 7715.

The RO provided the veteran a VA compensation examination in 
November 2004 to determine whether his erectile dysfunction 
was a complication of his 
non-Hodgkin's lymphoma.  Although he complained of difficulty 
with erections, he related this problem to the increasing 
dose of methadone.  And following a reduction in the dosage 
of this medication, he reported no significant problems with 
his erectile function.  

In addition, the VA compensation examination in November 2004 
examined for other possible residuals of the non-Hodgkin's 
lymphoma.  However, the examiner declined to etiologically 
link the veteran's neurological symptoms of headaches, 
seizures, memory loss, and an unbalanced gait to the non-
Hodgkin's lymphoma.  Indeed, the examiner attributed these 
symptoms, instead, to the veteran's 
service-connected post-traumatic stress disorder (PTSD) and 
post-traumatic headaches, residuals post concussional 
syndrome, shell fragment wound of the head, as well as his 
non-service connected polysubstance abuse.



So as explained during his hearing, to the extent the veteran 
has these symptoms, they are not considerations in 
determining whether he deserves a higher rating for his non-
Hodkin's lymphoma, specifically, because these symptoms are 
not associated with this cancer but, instead, are apparently 
residuals of the other conditions mentioned - albeit some of 
which are service connected.  And though unfortunate, he does 
not have a pending appeal concerning those other service-
connected disabilities (insofar as whether these symptoms 
must be considered part and parcel of his PTSD, post-
concussion syndrome, etc.) - only to the extent this, in 
turn, may show his entitlement to a TDIU.  38 C.F.R. 
§§ 3.310, 3.340, 3.341, 4.15, 4.16, and 20.200.  His TDIU 
claim, incidentally, is being remanded for reasons that will 
be explained.

Blood tests in October 2004 and June 2005 showed the 
veteran's hemoglobin was 12.8gm/ml and 13.5gm/100ml, 
respectively.  So his hemoglobin levels do not provide a 
basis for a higher rating under Diagnostic Code 7100, as none 
of his readings are 8gm or below.

During his July 2007 video conference hearing, the veteran 
indicated that his 
non-Hodgkin's lymphoma symptoms also include lack of stamina 
and energy.  But his medical treatment records show these 
symptoms are side effects of his many medications that make 
his mind foggy and cause drowsiness.

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating higher than 10 
percent for the non-Hodgkin's lymphoma, so there is no 
reasonable doubt to resolve in the veteran's favor, and his 
claim must be denied.  38 C.F.R. § 4.3.



II.  A Neurological Condition Secondary to the Non-Hodgkin's 
Lymphoma

As mentioned, the veteran believes he has a neurological 
condition (more specifically, manifested by seizures, 
headaches, imbalance in his gait, memory loss, decreased 
cognition and confusion, fatigue, etc.) as a result of his 
non-Hodgkin's lymphoma.  However, the Board must first 
determine whether new and material evidence has been 
submitted to reopen this claim since the RO previously 
considered, and denied, this claim in February 2005 and the 
veteran did not timely appeal that initial decision.  Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

Disability that is proximately due to or the result of a 
service-connected condition shall also be service connected 
- on this secondary basis.  38 C.F.R. § 3.310(a).  Service 
connection is also permissible for aggravation of a 
nonservice-connected condition that is proximately due to or 
the result of a service-connected condition, but compensation 
is limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

As alluded to, the RO initially denied service connection for 
a neurological condition secondary to the veteran's non-
Hodgkin's lymphoma disability in a February 2005 rating 
decision.  The relevant evidence at that time included a 
service organization memorandum, VA outpatient treatment 
records from August through October 2004, the reports of VA 
compensation examinations in May and November 2004, private 
medical records dated from November to December 2000, and the 
veteran's service medical records.  The RO explained that the 
veteran's reported neurological symptoms bore no relationship 
to his service-connected non-Hodgkin's lymphoma.  He was 
notified of that February 2005 rating decision and of his 
appellate rights in a letter dated that same month, and he 
did not appeal.  Therefore, that February 2005 rating 
decision is final and binding on him based on the evidence 
then of record and not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

In August 2006, the veteran filed a petition to reopen this 
claim for service connection for a neurological condition 
secondary to his non-Hodgkin's lymphoma.  Therefore, the 
Board must proceed to analyze whether new and material 
evidence has been submitted since the prior, final, February 
2005 rating decision to permit reopening this claim.

Under VA law and regulations, if the veteran presents or 
secures new and material evidence, the Secretary shall reopen 
and review the former disposition of the claim.  See 
38 U.S.C.A. § 5108.  When determining whether a claim should 
be reopened, the Board performs a two-step analysis. 

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all the evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  



VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the veteran's claim is 
the evidence that has been added to the record since the 
final February 2005 rating decision.  Since that decision, 
the veteran has submitted VA outpatient treatment records, 
the transcripts of his testimony during a decision review 
officer (DRO) hearing and during the more recent video 
conference hearing before the undersigned Veterans Law Judge 
of the Board, statements from the veteran and his wife, and 
letters from his VA physician and his registered nurse.

It is critically important for the veteran to understand that 
treatment for a neurological condition in May 2005 and 2006 
does not provide a basis to reopen his claim.  See Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing veteran's current condition are 
not material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence).  Although these additional 
records are "new," in that they did not exist (or at least 
were not on file for consideration) at the time of the 
February 2005 rating decision, they still are not material to 
the central issue in this case, i.e., whether his 
neurological condition is somehow attributable to his non-
Hodgkin's lymphoma.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Hence, this additional evidence, either by 
itself or in connection with evidence already in the file, 
does not relate to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156.

In addition, the Board reviewed the August 2005 letter from 
J.E.M., R.N., which states the veteran's present neurological 
symptoms are not due to his methadone use.  Therefore, the 
veteran suggests that, by default, his neurological symptoms 
must be a result of his non-Hodgkin's lymphoma.  But VA 
compensation examinations in November 2001 and November 2004 
determined his memory loss is likely due to his history of 
drug and alcohol abuse and PTSD.  And as explained during his 
videoconference hearing, most of his neurological problems, 
including his memory loss, headaches, and disequilibrium are 
rated as part and parcel of his service-connected PTSD and 
post-traumatic headaches, 
post-concussion syndrome.  See 38 C.F.R.§ 4.125-4.130, 
Diagnostic Codes 9304 and 9411.  If, as seems evident, he 
believes he is entitled to higher ratings for these other 
service-connected disabilities, because these associated 
symptoms are now much worse, then he has to file separate 
claims for this at the RO to receive additional VA 
compensation.  The Board simply does not have jurisdiction at 
the moment to consider these additional issues (see 38 C.F.R. 
§ 20.200), except, again, to the extent this suggests he 
might be entitled to a TDIU because, for that benefit, the 
functional impairment attributable to all of his service-
connected disabilities is at issue.  See 38 C.F.R. §§ 3.340, 
3.341, 4.15 and 4.16.

In addition, the veteran's VA outpatient treatment records 
and the transcript from his July 2007 video conference 
hearing indicate he has not had any seizures since his 
physician prescribed medication for this condition.  There is 
no medical opinion linking the seizures, even when they were 
a problem before the medication, to the non-Hodgkin's 
lymphoma.

The only other evidence in support of the veteran's claim 
consists of his personal lay statements.  And in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  Further, he 
merely reiterates arguments he made before the RO denied his 
claim in February 2005 - that there is a correlation between 
his neurological condition and non-Hodgkin's lymphoma, so 
simply repeating these same arguments, including during his 
hearings, is not new evidence.  Cf. Bostain v. West, 11 Vet. 
App. 124 (1998) (lay hearing testimony that is cumulative of 
previous contentions considered by decision maker at time of 
prior final disallowance of the claim is not new evidence).  
See also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, the veteran has not submitted new and material 
evidence since the prior, final, February 2005 rating 
decision that denied service connection for a neurological 
condition secondary to his non-Hodgkin's lymphoma disability.  
Therefore, the Board must deny his petition to reopen this 
claim.  In the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The claim for a rating higher than 10 percent for the non-
Hodgkin's lymphoma is denied.

The petition to reopen the claim for service connection for a 
neurological condition, secondary to the service-connected 
non-Hodgkin's lymphoma, also is denied.


REMAND

The veteran claims he is unable to secure or maintain 
substantially gainful employment because of the severity of 
his service-connected disabilities.  Indeed, he alleged 
during his recent July 2007 videoconference hearing that he 
had not been gainfully employed for about 20 years.  
Unfortunately, this claim requires further development to 
determine whether he is, in fact, entitled to a TDIU.

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.26.  Consideration may be given to his level 
of education, special training, and previous work experience 
in arriving at this conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and sufficient additional disability for a combined 
disability rating of at least 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases to establish a permanent and 
total disability rating for compensation purposes,
VA may consider his disabilities under subjective criteria.  
If he is unemployable by reason of his disabilities, 
occupational background, and other related factors, 
an extraschedular total rating may also be assigned on the 
basis of a showing of unemployability, alone.  See 38 C.F.R. 
§ 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

In this case at hand, the veteran's service-connected 
disabilities are PTSD - rated 50-percent disabling; 
residuals, shrapnel fragment wound with scars of the scalp - 
10 percent; post-traumatic headaches, residuals post 
concussional syndrome, shell fragment wound of the head - 10 
percent; non-Hodgkin's lymphoma - 10 percent; residuals, 
shell fragment wound, right thigh with scar - noncompensable 
(i.e., 0 percent).  The combined rating is 60 percent.  
See 38 C.F.R. § 4.25
Thus, as is readily apparent, the veteran does not satisfy 
the threshold minimum rating requirements of 38 C.F.R. 
§ 4.16(a) because his combined rating is not at least 70 
percent (keeping mind the RO eventually reduced the initial 
100 percent rating he had for the non-Hodgkin's lymphoma to 
10 percent, a decision the Board affirmed on appeal in this 
decision).

Nevertheless, the veteran may still be entitled to a TDIU if 
it is determined the circumstances of this case present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards - i.e., in order to warrant a TDIU on an extra-
schedular basis. 38 C.F.R. §§ 3.321(b)(1), 4.16(b).  See also 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board sees the veteran worked for the post office from 
1975 to 1989 and was a painter from then until March 1995.  
He has been unemployed since.  In terms of education, he has 
three years of college but no additional training.  

Thus far, there are a few clinical findings of record which 
provide some insight into the veteran's capacity for gainful 
employment, in relation to his service-connected 
disabilities, though they have not resolved this issue.  For 
example, the report of a November 2001 PTSD compensation 
examination list a diagnosis of PTSD with a Global Assessment 
of Functioning (GAF) score of 55 due to the PTSD and of only 
40 when considering medical and other psychiatric diagnoses.  
The examiner indicated the veteran's PTSD symptoms, alone, 
did not render him employable, but that his health problems 
and memory problems may prevent him from being able to work.  

Unfortunately, this medical opinion is defective on two 
accounts.  Although the examiner found the veteran 
potentially capable of work (which is the basis of the RO's 
previous denials of a TDIU), the veteran has a documented 
history of memory loss due to his PTSD (even at the time of 
that November 2001 evaluation) and has numerous other health 
problems, as well, some of which are due to other service-
connected disabilities from his multiple shell fragment 
wounds, and still others that are not.  Hence, the examiner 
did not distinguish the service-connected disabilities 
responsible for the veteran's other medical conditions from 
the nonservice-connected conditions.  Moreover, the examiner 
only noted that the veteran's PTSD did not prevent him from 
working, but this determination did not assess the affect of 
his other service-connected disabilities on his ability to 
work.  While clearly relevant to the subject of his 
employability, since this assessment does not include his 
other service-connected disabilities and nonservice-connected 
conditions, it cannot be considered dispositive of the claim 
for a TDIU.

It equally deserves mentioning that a VA medical record in 
April 2005 notes that the examining physician found that 
"[i]t would be hard for him [referring to the veteran] to 
navigate in a situation that would make any type of demands 
on him."  This suggests that, even if the veteran is 
employable in the strictest sense of this word, he is only 
capable of, at best, "marginal" employment, and that too is 
a ground for granting a TDIU.  38 C.F.R. § 4.18.  See also 
Faust v. West, 13 Vet. App. 342 (2000); Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991); and see generally VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2 (December 13, 2005) (previously cited at M21-1, 
Part IV, paragraph 7.09)

Thus, the veteran must be reexamined to determine whether he 
is unable to secure and maintain substantially gainful 
employment as a consequence solely of his service-connected 
disabilities.  In offering this requested opinion, the 
designated examiner will have the opportunity to consider all 
pertinent evidence in the file that addresses this 
determinative issue of the veteran's occupational capacity 
(or lack thereof) related to service-connected disability, 
considering both those mental as well as physical.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if VA determines it is 
necessary to decide the claim).

That said, the VA examiner, whoever designated, should also 
take into account the veteran's non-service conditions 
including opioid dependency, severe burns, polysubstance 
abuse (alcohol and drugs), as well as a mixed personality 
disorder.


Accordingly, the TDIU claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the veteran for another VA 
medical examination to determine whether 
he is incapable of securing and 
maintaining substantially gainful 
employment due to his service-connected 
disabilities, considering both the mental 
and physical disabilities of (1) PTSD; 
(2) residuals of a shrapnel fragment 
wound with scars of the scalp; (3) post-
traumatic headaches, residuals of post 
concussion syndrome, shell fragment wound 
to the head; (4) non-Hodgkin's lymphoma; 
and (5) residuals of a shell fragment 
wound to the right thigh with scar.  In 
offering this opinion the examiner must 
consider the degree of interference with 
ordinary activities, including capacity 
for employment, caused solely by the 
veteran's service-connected disabilities, 
as distinguished from any nonservice-
connected conditions.  Consider also 
whether the veteran is only employable 
under certain circumstances, such as if 
only allowed certain accommodations or 
other special considerations.  
Additionally, if it is determined he is 
indeed incapable of obtaining or 
retaining substantially gainful 
employment, the examiner should estimate 
and state the approximate date of onset 
of this total occupational impairment.

If the examiner cannot render an opinion, 
without resorting to pure speculation, 
please expressly indicate this and 
explain why a response is not possible or 
feasible.  It is absolutely imperative 
that the VA examiner, whoever designated, 
has access to and reviews the claims 
file, including a copy of this remand, 
for the veteran's pertinent medical and 
occupational history.

2.  Review the claims file.  If the 
report of the evaluation does not contain 
sufficient responses to the questions 
posed, take corrective action. 38 C.F.R. 
§ 4.2 (2006); Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Then readjudicate the veteran's claim 
for a TDIU in light of the additional 
evidence obtained, including considering 
whether this case should be referred to 
VA's Under Secretary for Benefits or the 
Director of Compensation and Pension 
Service for this benefit on an extra-
schedular basis.  See 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b).  If this 
claim is not granted to the veteran's 
satisfaction, prepare an SSOC and send it 
to him and his representative.  Give them 
time to respond to it before returning 
the file to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.

The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


